PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                   ______

                                      No. 14-3626
                                        ______

                             MAHER TERMINALS, LLC,
                                         Appellant
                                      v.

           THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY;
           PATRICK FOYE, in his official capacity as Executive Director of
                  the Port Authority of New York and New Jersey
                                       ______

                      On Appeal from United States District Court
                              for the District of New Jersey
                               (D. N.J. No. 2-12-cv-06090)
                       District Judge: Honorable Kevin McNulty

             Before: FISHER, JORDAN and SHWARTZ, Circuit Judges.

                           ORDER AMENDING OPINION

     At the direction of the Court, the opinion filed on October 1, 2015 is hereby
amended. The second sentence under section D on page 23 is amended as follows:

      The District Court concluded that it lacked federal admiralty jurisdiction over the
      claim, under 28 U.S.C. § 1333(1) and declined to exercise supplemental
      jurisdiction over the claim under 28 U.S.C. § 1367.

For the Court,




Marcia M. Waldron, Clerk
Date: November 12, 2015